Case: 22-1446   Document: 11     Page: 1   Filed: 05/26/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       HEALTH DISCOVERY CORPORATION,
               Plaintiff-Appellant

                            v.

                INTEL CORPORATION,
                   Defendant-Appellee
                 ______________________

                       2022-1446
                 ______________________

    Appeal from the United States District Court for the
 Western District of Texas in No. 6:20-cv-00666-ADA, Judge
 Alan D. Albright.
                   ______________________

                     ON MOTION
                 ______________________

   Before LOURIE, TARANTO, and HUGHES, Circuit Judges.
 PER CURIAM.
                        ORDER
     Health Discovery Corporation (HDC) moves pursuant
 to Rule 42(b) of the Federal Rules of Appellate Procedure
 to dismiss this appeal and “requests an accompanying re-
 mand order.” Mot. at 2. HDC states that Intel Corporation
 consents to dismissal but does not consent to remand.
Case: 22-1446    Document: 11      Page: 2     Filed: 05/26/2022




 2     HEALTH DISCOVERY CORPORATION    v. INTEL CORPORATION



     HDC appealed from the district court’s decision dis-
 missing HDC’s complaint without prejudice after conclud-
 ing that HDC failed to plead allegations supporting the
 eligibility of the asserted claims under 35 U.S.C. § 101.
 HDC states that it has now “commenced a new civil action
 in the same court, adding pleading allegations that [HDC]
 believes overcomes the dismissal rationale” and “no longer
 wishes to pursue its appeal of the original dismissal with-
 out prejudice.” Mot. at 2. HDC, however, requests remand
 to “provide the district court the maximum ability to deter-
 mine whether the newly-filed civil action should proceed
 under the case number of the present original matter, or
 the case number of the new pleading.” Id. at 3.
     Upon consideration thereof,
     IT IS ORDERED THAT:
      (1) The motion is granted to the extent that the appeal
 is remanded for the limited purpose of allowing the district
 court to consider any request by HDC to allow its new ac-
 tion to proceed under the originating case number and to
 move forward based on the ruling on any such request.
     (2) Each side shall bear its own costs.
                                    FOR THE COURT

 May 26, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court
 ISSUED AS A MANDATE: May 26, 2022